(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       BLUEFORD v. ARKANSAS

       CERTIORARI TO THE SUPREME COURT OF ARKANSAS

    No. 10–1320. Argued February 22, 2012—Decided May 24, 2012
The State of Arkansas charged petitioner Alex Blueford with capital
  murder for the death of a one-year-old child. That charge included
  the lesser offenses of first-degree murder, manslaughter, and negli-
  gent homicide. Before the start of deliberations, the trial court in-
  structed the jury to consider the offenses as follows: “If you have a
  reasonable doubt of the defendant’s guilt on the charge of capital
  murder, you will consider the charge of murder in the first degree. . . .
  If you have a reasonable doubt of the defendant’s guilt on the charge
  of murder in the first degree, you will then consider the charge of
  manslaughter. . . . If you have a reasonable doubt of the defendant’s
  guilt on the charge of manslaughter, you will then consider the
  charge of negligent homicide.” The court also presented the jury with
  a set of verdict forms, which allowed the jury either to convict
  Blueford of one of the charged offenses, or to acquit him of all of
  them. Acquitting on some but not others was not an option.
     After deliberating for a few hours, the jury reported that it could
  not reach a verdict. The court inquired about the jury’s progress on
  each offense. The foreperson disclosed that the jury was unanimous
  against guilt on the charges of capital murder and first-degree mur-
  der, was deadlocked on manslaughter, and had not voted on negli-
  gent homicide. The court told the jury to continue to deliberate. The
  jury did so but still could not reach a verdict, and the court declared a
  mistrial. When the State subsequently sought to retry Blueford, he
  moved to dismiss the capital and first-degree murder charges on dou-
  ble jeopardy grounds. The trial court denied the motion, and the Su-
  preme Court of Arkansas affirmed on interlocutory appeal.
Held: The Double Jeopardy Clause does not bar retrying Blueford on
 charges of capital murder and first-degree murder. Pp. 5−10.
    (a) The jury did not acquit Blueford of capital or first-degree mur-
2                       BLUEFORD v. ARKANSAS

                                  Syllabus

    der. Blueford contends that the foreperson’s report that the jury was
    unanimous against guilt on the murder offenses represented a reso-
    lution of some or all of the elements of those offenses in his favor.
    But the report was not a final resolution of anything. When the fore-
    person told the court how the jury had voted on each offense, the jury’s
    deliberations had not yet concluded. The jurors in fact went back to
    the jury room to deliberate further, and nothing in the court’s in-
    structions prohibited them from reconsidering their votes on capital
    and first-degree murder as deliberations continued. The foreperson’s
    report prior to the end of deliberations therefore lacked the finality
    necessary to amount to an acquittal on those offenses. That same
    lack of finality undermines Blueford’s reliance on Green v. United
    States, 355 U. S. 184, and Price v. Georgia, 398 U. S. 323. In both of
    those cases, the verdict of the jury was a final decision; here, the re-
    port of the foreperson was not. Pp. 5−8.
       (b) The trial court’s declaration of a mistrial was not improper. A
    trial can be discontinued without barring a subsequent one for the
    same offense when “particular circumstances manifest a necessity” to
    declare a mistrial. Wade v. Hunter, 336 U. S. 684, 690. Blueford con-
    tends that there was no necessity for a mistrial on capital and first-
    degree murder, given the foreperson’s report that the jury had voted
    unanimously against guilt on those charges. According to Blueford,
    the court at that time should have taken some action, whether
    through new partial verdict forms or other means, to allow the jury to
    give effect to those votes, and then considered a mistrial only as to
    the remaining charges. Blueford acknowledges, however, that the
    trial court’s reason for declaring a mistrial here—that the jury was
    unable to reach a verdict—has long been considered the “classic ba-
    sis” establishing necessity for doing so. Arizona v. Washington, 434
    U. S. 497, 509. And this Court has never required a trial court, be-
    fore declaring a mistrial because of a hung jury, to consider any par-
    ticular means of breaking the impasse―let alone to consider giving
    the jury new options for a verdict. See Renico v. Lett, 559 U. S. ___,
    ___. As permitted under Arkansas law, the jury’s options in this case
    were limited to two: either convict on one of the offenses, or acquit on
    all. The trial court did not abuse its discretion by refusing to add an-
    other option—that of acquitting on some offenses but not others.
    Pp. 9−10.
2011 Ark. 8, ___ S. W. 3d ___, affirmed.

   ROBERTS, C. J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, BREYER, and ALITO, JJ., joined. SOTOMAYOR, J.,
filed a dissenting opinion, in which GINSBURG and KAGAN, JJ., joined.
                        Cite as: 566 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–1320
                                   _________________


    ALEX BLUEFORD, PETITIONER v. ARKANSAS
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      ARKANSAS

                                 [May 24, 2012] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   The Double Jeopardy Clause protects against being
tried twice for the same offense. The Clause does not,
however, bar a second trial if the first ended in a mistrial.
Before the jury concluded deliberations in this case, it re-
ported that it was unanimous against guilt on charges of
capital murder and first-degree murder, was deadlocked
on manslaughter, and had not voted on negligent homi-
cide. The court told the jury to continue to deliberate.
The jury did so but still could not reach a verdict, and the
court declared a mistrial. All agree that the defendant
may be retried on charges of manslaughter and negligent
homicide. The question is whether he may also be retried
on charges of capital and first-degree murder.
                            I
  One-year-old Matthew McFadden, Jr., suffered a severe
head injury on November 28, 2007, while home with his
mother’s boyfriend, Alex Blueford. Despite treatment at a
hospital, McFadden died a few days later.
  The State of Arkansas charged Blueford with capital
murder, but waived the death penalty. The State’s theory
2                 BLUEFORD v. ARKANSAS

                     Opinion of the Court

at trial was that Blueford had injured McFadden inten-
tionally, causing the boy’s death “[u]nder circumstances
manifesting extreme indifference to the value of human
life.” Ark. Code Ann. §5–10–101(a)(9)(A) (Supp. 2011).
The defense, in contrast, portrayed the death as the re-
sult of Blueford accidentally knocking McFadden onto the
ground.
   The trial court instructed the jury that the charge of
capital murder included three lesser offenses: first-degree
murder, manslaughter, and negligent homicide. In addi-
tion to describing these offenses, the court addressed the
order in which the jury was to consider them: “If you have
a reasonable doubt of the defendant’s guilt on the charge
of capital murder, you will consider the charge of murder
in the first degree. . . . If you have a reasonable doubt of
the defendant’s guilt on the charge of murder in the first
degree, you will then consider the charge of manslaugh-
ter. . . . If you have a reasonable doubt of the defendant’s
guilt on the charge of manslaughter, you will then con-
sider the charge of negligent homicide.” App. 51–52.
   The prosecution commented on these instructions in its
closing argument. It told the jury, for example, that “be-
fore you can consider a lesser included of capital murder,
you must first, all 12, vote that this man is not guilty of
capital murder.” Id., at 55. The prosecution explained
that this was “not a situation where you just lay every-
thing out here and say, well, we have four choices. Which
one does it fit the most?” Id., at 59. Rather, the prose-
cution emphasized, “unless all 12 of you agree that this
man’s actions were not consistent with capital murder,
then and only then would you go down to murder in the
first degree.” Ibid.
   After the parties concluded their arguments, the court
presented the jury with a set of five verdict forms, each
representing a possible verdict. There were four separate
forms allowing the jury to convict on each of the charged
                 Cite as: 566 U. S. ____ (2012)           3

                     Opinion of the Court

offenses: capital murder, first-degree murder, manslaugh-
ter, and negligent homicide. A fifth form allowed the jury
to return a verdict of acquittal, if the jury found Blueford
not guilty of any offense. There was no form allowing the
jury to acquit on some offenses but not others. As stated
in the court’s instructions, the jury could either “find the
defendant guilty of one of these offenses” or “acquit him
outright.” Id., at 51. Any verdict—whether to convict on
one or to acquit on all—had to be unanimous.
  A few hours after beginning its deliberations, the jury
sent the court a note asking “what happens if we cannot
agree on a charge at all.” Id., at 62. The court called the
jury back into the courtroom and issued a so-called “Allen
instruction,” emphasizing the importance of reaching a ver-
dict. See Allen v. United States, 164 U. S. 492, 501–502
(1896). The jury then deliberated for a half hour more
before sending out a second note, stating that it “cannot
agree on any one charge in this case.” App. 64. When the
court summoned the jury again, the jury foreperson re-
ported that the jury was “hopelessly” deadlocked. Ibid.
The court asked the foreperson to disclose the jury’s votes
on each offense:
      “THE COURT: All right. If you have your numbers
    together, and I don’t want names, but if you have your
    numbers I would like to know what your count was on
    capital murder.
      “JUROR NUMBER ONE: That was unanimous
    against that. No.
      “THE COURT: Okay, on murder in the first degree?
      “JUROR NUMBER ONE: That was unanimous
    against that.
      “THE COURT: Okay. Manslaughter?
      “JUROR NUMBER ONE: Nine for, three against.
      “THE COURT: Okay. And negligent homicide?
      “JUROR NUMBER ONE: We did not vote on that,
4                 BLUEFORD v. ARKANSAS

                     Opinion of the Court

    sir.
      “THE COURT: Did not vote on that.
      “JUROR NUMBER ONE: No, sir. We couldn’t get
    past the manslaughter. Were we supposed to go past
    that? I thought we were supposed to go one at a
    time.” Id., at 64–65.
   Following this exchange, the court gave another Allen
instruction and sent the jurors back to the jury room.
After deliberations resumed, Blueford’s counsel asked the
court to submit new verdict forms to the jurors, to be
completed “for those counts that they have reached a
verdict on.” Id., at 67. The prosecution objected on the
grounds that the jury was “still deliberating” and that a
verdict of acquittal had to be “all or nothing.” Id., at 68.
The court denied Blueford’s request. To allow for a partial
verdict, the court explained, would be “like changing
horses in the middle of the stream,” given that the jury
had already received instructions and verdict forms. Ibid.
The court informed counsel that it would declare a mis-
trial “if the jury doesn’t make a decision.” Id., at 69.
   When the jury returned a half hour later, the foreperson
stated that they had not reached a verdict. The court
declared a mistrial and discharged the jury.
   The State subsequently sought to retry Blueford. He
moved to dismiss the capital and first-degree murder
charges on double jeopardy grounds, citing the foreper-
son’s report that the jurors had voted unanimously against
guilt on those offenses. The trial court denied the motion,
and the Supreme Court of Arkansas affirmed on interlocu-
tory appeal. According to the State Supreme Court, the
foreperson’s report had no effect on the State’s ability to
retry Blueford, because the foreperson “was not making a
formal announcement of acquittal” when she disclosed the
jury’s votes. 2011 Ark. 8, p. 9, ___ S. W. 3d ___, ___. This
was not a case, the court observed, “where a formal verdict
                 Cite as: 566 U. S. ____ (2012)            5

                     Opinion of the Court

was announced or entered of record.” Ibid. The court
added that the trial court did not err in denying Blueford’s
request for new verdict forms that would have allowed the
jury to render a partial verdict on the charges of capital
and first-degree murder.
  Blueford sought review in this Court, and we granted
certiorari. 565 U. S. ___ (2011).
                             II
   The Double Jeopardy Clause provides that no person
shall “be subject for the same offence to be twice put in
jeopardy of life or limb.” U. S. Const., Amdt. 5. The
Clause “guarantees that the State shall not be permitted
to make repeated attempts to convict the accused, thereby
subjecting him to embarrassment, expense and ordeal and
compelling him to live in a continuing state of anxiety and
insecurity, as well as enhancing the possibility that even
though innocent he may be found guilty.” United States v.
Martin Linen Supply Co., 430 U. S. 564, 569 (1977) (inter-
nal quotation marks omitted).
   Blueford contends that the foreperson’s report means
that he cannot be tried again on charges of capital and
first-degree murder. According to Blueford, the Double
Jeopardy Clause prohibits a second trial on those charges,
for two reasons.
                             A
  Blueford’s primary submission is that he cannot be
retried for capital and first-degree murder because the
jury actually acquitted him of those offenses. See Green v.
United States, 355 U. S. 184, 188 (1957). The Arkansas
Supreme Court noted—and Blueford acknowledges—that
no formal judgment of acquittal was entered in his case.
But none was necessary, Blueford maintains, because an
acquittal is a matter of substance, not form. Quoting from
our decision in Martin Linen, supra, at 571, Blueford
6                  BLUEFORD v. ARKANSAS

                      Opinion of the Court

contends that despite the absence of a formal verdict, a
jury’s announcement constitutes an acquittal if it “ ‘actu-
ally represents a resolution . . . of some or all of the factual
elements of the offense charged.’ ” Brief for Petitioner 21.
Here, according to Blueford, the foreperson’s announce-
ment of the jury’s unanimous votes on capital and first-
degree murder represented just that: a resolution of some
or all of the elements of those offenses in Blueford’s favor.
   We disagree. The foreperson’s report was not a final
resolution of anything. When the foreperson told the court
how the jury had voted on each offense, the jury’s deliber-
ations had not yet concluded. The jurors in fact went back
to the jury room to deliberate further, even after the fore-
person had delivered her report. When they emerged a
half hour later, the foreperson stated only that they were
unable to reach a verdict. She gave no indication whether
it was still the case that all 12 jurors believed Blueford
was not guilty of capital or first-degree murder, that 9 of
them believed he was guilty of manslaughter, or that a
vote had not been taken on negligent homicide. The fact
that deliberations continued after the report deprives that
report of the finality necessary to constitute an acquittal
on the murder offenses.
   Blueford maintains, however, that any possibility that
the jurors revisited the murder offenses was foreclosed by
the instructions given to the jury. Those instructions, he
contends, not only required the jury to consider the of-
fenses in order, from greater to lesser, but also prevented
it from transitioning from one offense to the next with-
out unanimously—and definitively—resolving the greater
offense in his favor. “A jury is presumed to follow its
instructions.” Weeks v. Angelone, 528 U. S. 225, 234
(2000). So, Blueford says, the foreperson’s report that the
jury was deadlocked on manslaughter necessarily estab-
lishes that the jury had acquitted Blueford of the greater
offenses of capital and first-degree murder.
                     Cite as: 566 U. S. ____ (2012)                    7

                          Opinion of the Court

   But even if we assume that the instructions required a
unanimous vote before the jury could consider a lesser
offense—as the State assumes for purposes of this case,
see Brief for Respondent 25, n. 3—nothing in the instruc-
tions prohibited the jury from reconsidering such a vote.
The instructions said simply, “If you have a reasonable
doubt of the defendant’s guilt on the charge of [the greater
offense], you will [then] consider the charge of [the lesser
offense].” App. 51–52. The jurors were never told that
once they had a reasonable doubt, they could not rethink
the issue. The jury was free to reconsider a greater of-
fense, even after considering a lesser one.1
   A simple example illustrates the point. A jury enters
the jury room, having just been given these instructions.
The foreperson decides that it would make sense to deter-
mine the extent of the jurors’ agreement before discus-
sions begin. Accordingly, she conducts a vote on capital
murder, and everyone votes against guilt. She does the
same for first-degree murder, and again, everyone votes
against guilt. She then calls for a vote on manslaughter,
and there is disagreement. Only then do the jurors en-
gage in a discussion about the circumstances of the crime.
While considering the arguments of the other jurors on
how the death was caused, one of the jurors starts rethink-
ing his own stance on a greater offense. After reflecting on
the evidence, he comes to believe that the defendant did
knowingly cause the death—satisfying the definition of
——————
   1 In reaching a contrary conclusion, post, at 6 (opinion of SOTOMAYOR,

J.), the dissent construes the jury instructions to “require a jury to
complete its deliberations on a greater offense before it may consider a
lesser,” post, at 3 (emphasis added). But no such requirement can be
found in the text of the instructions themselves. And the dissent’s
attempt to glean such a requirement from the Arkansas Supreme
Court’s decision in Hughes v. State, 347 Ark. 696, 66 S. W. 3d 645
(2002), is unavailing, for that decision nowhere addresses the issue
here—whether a jury can reconsider a greater offense after considering
a lesser one.
8                  BLUEFORD v. ARKANSAS

                      Opinion of the Court

first-degree murder. At that point, nothing in the instruc-
tions prohibits the jury from doing what juries often do:
revisit a prior vote. “The very object of the jury system,”
after all, “is to secure unanimity by a comparison of views,
and by arguments among the jurors themselves.” Allen,
164 U. S., at 501. A single juror’s change of mind is all it
takes to require the jury to reconsider a greater offense.
   It was therefore possible for Blueford’s jury to revisit the
offenses of capital and first-degree murder, notwithstand-
ing its earlier votes. And because of that possibility, the
foreperson’s report prior to the end of deliberations lacked
the finality necessary to amount to an acquittal on those
offenses, quite apart from any requirement that a formal
verdict be returned or judgment entered.
   That same lack of finality undermines Blueford’s reli-
ance on Green v. United States, 355 U. S. 184 (1957), and
Price v. Georgia, 398 U. S. 323 (1970). In those cases, we
held that the Double Jeopardy Clause is violated when
a defendant, tried for a greater offense and convicted of
a lesser included offense, is later retried for the greater
offense. See Green, supra, at 190; Price, supra, at 329.
Blueford argues that the only fact distinguishing his case
from Green and Price is that his case involves a deadlock
on the lesser included offense, as opposed to a conviction.
In his view, that distinction only favors him, because the
Double Jeopardy Clause should, if anything, afford greater
protection to a defendant who is not found guilty of the
lesser included offense.
   Blueford’s argument assumes, however, that the votes
reported by the foreperson did not change, even though
the jury deliberated further after that report. That as-
sumption is unjustified, because the reported votes were,
for the reasons noted, not final. Blueford thus overlooks
the real distinction between the cases: In Green and Price,
the verdict of the jury was a final decision; here, the report
of the foreperson was not.
                     Cite as: 566 U. S. ____ (2012)                     9

                          Opinion of the Court

                             B
   Blueford maintains that even if the jury did not acquit
him of capital and first-degree murder, a second trial on
those offenses would nonetheless violate the Double Jeop-
ardy Clause, because the trial court’s declaration of a
mistrial was improper. Blueford acknowledges that a trial
can be discontinued without barring a subsequent one for
the same offense when “particular circumstances manifest
a necessity” to declare a mistrial. Wade v. Hunter, 336
U. S. 684, 690 (1949); see also United States v. Perez, 9
Wheat. 579, 580 (1824). He also acknowledges that the
trial court’s reason for declaring a mistrial here—that
the jury was unable to reach a verdict—has long been con-
sidered the “classic basis” establishing such a necessity.
Arizona v. Washington, 434 U. S. 497, 509 (1978).
Blueford therefore accepts that a second trial on man-
slaughter and negligent homicide would pose no double
jeopardy problem. He contends, however, that there was
no necessity for a mistrial on capital and first-degree
murder, given the foreperson’s report that the jury had
voted unanimously against guilt on those charges. Accord-
ing to Blueford, the court at that time should have taken
“some action,” whether through partial verdict forms or
other means, to allow the jury to give effect to those votes,
and then considered a mistrial only as to the remaining
charges. Reply Brief for Petitioner 11, n. 8.
   We reject that suggestion. We have never required a
trial court, before declaring a mistrial because of a hung
jury, to consider any particular means of breaking the
impasse—let alone to consider giving the jury new options
for a verdict. See Renico v. Lett, 559 U. S. ___, ___ (2010)
(slip op., at 8).2 As permitted under Arkansas law, the
——————
  2 Finding our reliance on Renico “perplexing,” the dissent reads that

decision to have “little to say about a trial judge’s responsibilities, or
this Court’s, on direct review.” Post, at 10–11, n. 4. But Renico’s
10                    BLUEFORD v. ARKANSAS

                          Opinion of the Court

jury’s options in this case were limited to two: either con-
vict on one of the offenses, or acquit on all. The instruc-
tions explained those options in plain terms, and the
verdict forms likewise contemplated no other outcome.
There were separate forms to convict on each of the possi-
ble offenses, but there was only one form to acquit, and it
was to acquit on all of them. When the foreperson dis-
closed the jury’s votes on capital and first-degree murder,
the trial court did not abuse its discretion by refusing to
add another option—that of acquitting on some offenses
but not others. That, however, is precisely the relief
Blueford seeks—relief the Double Jeopardy Clause does
not afford him.
                         *    *     *
  The jury in this case did not convict Blueford of any
offense, but it did not acquit him of any either. When the
jury was unable to return a verdict, the trial court prop-
erly declared a mistrial and discharged the jury. As a
consequence, the Double Jeopardy Clause does not stand
in the way of a second trial on the same offenses.
  The judgment of the Supreme Court of Arkansas is

                                                             Affirmed.




—————— 

discussion of the applicable legal principles concerns just that, and the 

dissent in any event does not dispute that we have never required a 

trial court to consider any particular means of breaking a jury impasse.

                  Cite as: 566 U. S. ____ (2012)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 10–1320
                          _________________


    ALEX BLUEFORD, PETITIONER v. ARKANSAS
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      ARKANSAS

                         [May 24, 2012] 


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
and JUSTICE KAGAN join, dissenting.
   The Double Jeopardy Clause “unequivocally prohibits a
second trial following an acquittal.” Arizona v. Washing-
ton, 434 U. S. 497, 503 (1978). To implement this rule, our
cases have articulated two principles. First, an acquittal
occurs if a jury’s decision, “whatever its label, actually rep-
resents a resolution, correct or not, of some or all of the
factual elements of the offense charged.” United States v.
Martin Linen Supply Co., 430 U. S. 564, 571 (1977). Sec-
ond, a trial judge may not defeat a defendant’s entitlement
to “the verdict of a tribunal he might believe to be favora-
bly disposed to his fate” by declaring a mistrial before
deliberations end, absent a defendant’s consent or a
“ ‘manifest necessity’ ” to do so. United States v. Jorn, 400
U. S. 470, 486, 481 (1971) (plurality opinion) (quoting
United States v. Perez, 9 Wheat. 579, 580 (1824)).
   Today’s decision misapplies these longstanding prin-
ciples. The Court holds that petitioner Alex Blueford
was not acquitted of capital or first-degree murder, even
though the forewoman of the Arkansas jury empaneled to
try him announced in open court that the jury was “unan-
imous against” convicting Blueford of those crimes. Nor,
the Court concludes, did the Double Jeopardy Clause
oblige the trial judge to take any action to give effect to the
jury’s unambiguous decision before declaring a mistrial as
2                 BLUEFORD v. ARKANSAS

                   SOTOMAYOR, J., dissenting

to those offenses. The Court thus grants the State what
the Constitution withholds: “the proverbial ‘second bite at
the apple.’ ” Burks v. United States, 437 U. S. 1, 17 (1978).
  I respectfully dissent.
                              I

                              A

   The bar on retrials following acquittals is “the most
fundamental rule in the history of double jeopardy juris-
prudence.” Martin Linen, 430 U. S., at 571; see, e.g.,
United States v. Ball, 163 U. S. 662, 671 (1896); 4 W.
Blackstone, Commentaries on the Laws of England 329
(1769). This prohibition stops the State, “with all its
resources and power,” from mounting abusive, harassing
reprosecutions, Green v. United States, 355 U. S. 184, 187
(1957), which subject a defendant to “embarrassment,
expense, anxiety, and insecurity, and the possibility that
he may be found guilty even though innocent,” United
States v. DiFrancesco, 449 U. S. 117, 136 (1980).
   In ascertaining whether an acquittal has occurred,
“form is not to be exalted over substance.” Sanabria v.
United States, 437 U. S. 54, 66 (1978). Rather, we ask
whether the factfinder has made “a substantive determi-
nation that the prosecution has failed to carry its burden.”
Smith v. Massachusetts, 543 U. S. 462, 468 (2005). Ju-
risdictions have different procedures respecting the an-
nouncement of verdicts and the entry of judgments, but
that diversity has no constitutional significance. Jeopardy
terminates upon a determination, however characterized,
that the “evidence is insufficient” to prove a defendant’s
“factual guilt.” Smalis v. Pennsylvania, 476 U. S. 140, 144
(1986). Thus, we have treated as acquittals a trial judge’s
directed verdict of not guilty, Smith, 543 U. S., at 468; an
appellate reversal of a conviction for insufficiency of the
evidence, Burks, 437 U. S., at 10; and, most pertinent
here, a jury’s announcement of a not guilty verdict that
                     Cite as: 566 U. S. ____ (2012)                    3

                       SOTOMAYOR, J., dissenting

was “not followed by any judgment,” Ball, 163 U. S., at
671.
  A straightforward application of that principle suffices
to decide this case. Arkansas is a classic “acquittal-first”
or “hard-transition” jurisdiction. See generally People v.
Richardson, 184 P. 3d 755, 764, n. 7 (Colo. 2008). Arkan-
sas’ model jury instructions require a jury to complete its
deliberations on a greater offense before it may consider
a lesser. 1 Ark. Model Jury Instr., Crim., No. 302 (2d
ed. 1994). As a matter of Arkansas law, “[b]efore it may
consider any lesser-included offense, the jury must first
determine that the proof is insufficient to convict on the
greater offense. Thus, the jury must, in essence, acquit
the defendant of the greater offense before considering his
or her guilt on the lesser-included offense.” Hughes v.
State, 347 Ark. 696, 706–707, 66 S. W. 3d 645, 651 (2002).1
  Here, the trial judge instructed Blueford’s jury to con-
sider the offenses in order, from the charged offense of
capital murder to the lesser included offenses of first-
degree murder, manslaughter, and negligent homicide.
The judge told the jury to proceed past capital murder only
upon a unanimous finding of a “reasonable doubt” as to
that offense—that is, upon an acquittal. See In re Win-
ship, 397 U. S. 358, 363 (1970). The State’s closing argu-
ments repeated this directive: “[B]efore you can consider a
lesser included of capital murder, you must first, all 12,
vote that this man is not guilty of capital murder.” App.
55. And the forewoman’s colloquy with the judge leaves no
doubt that the jury understood the instructions to man-
date unanimous acquittal on a greater offense as a pre-
requisite to consideration of a lesser: The forewoman

——————
  1 The  State has taken the same position. See Brief for Appellee in
Boyd v. State, No. CR 06–973 (Ark.), p. 13 (“[U]nanimity is the essence
of a jury verdict as it pertains to acquitting a defendant of the charged
offense and the subsequent consideration of lesser-included offenses”).
4                     BLUEFORD v. ARKANSAS

                       SOTOMAYOR, J., dissenting

reported that the jury had not voted on negligent homicide
because the jurors “couldn’t get past the manslaughter”
count on which they were deadlocked. Id., at 65.
  In this context, the forewoman’s announcement in open
court that the jury was “unanimous against” conviction on
capital and first-degree murder, id., at 64–65, was an
acquittal for double jeopardy purposes.2 Per Arkansas
law, the jury’s determination of reasonable doubt as to
those offenses was an acquittal “in essence.” Hughes, 347
Ark., at 707, 66 S. W. 3d, at 651. By deciding that the
State “had failed to come forward with sufficient proof,”
the jury resolved the charges of capital and first-degree
murder adversely to the State. Burks, 437 U. S., at 10.
That acquittal cannot be reconsidered without putting
Blueford twice in jeopardy.
  Green and Price v. Georgia, 398 U. S. 323 (1970), bolster
——————
   2 The jury’s acquittals on the murder counts were unsurprising in

light of the deficiencies in the State’s case. For example, Dr. Adam
Craig—the medical examiner who autopsied the victim, Matthew
McFadden, Jr., and whose testimony was essential to the State’s theory
of the crime—was not board certified in anatomical pathology, hav-
ing failed the certification examination five times. Dr. Craig took only
2 slides of Matthew’s brain, not the 10 to 20 called for by prevail-
ing professional standards. He dismissed Blueford’s explanation for
Matthew’s death—that Blueford accidentally knocked Matthew to the
floor—on the basis of an outdated paper on child head injuries, ac-
knowledging that he was only “vaguely aware” of a more recent, semi-
nal paper that supported Blueford’s account. Record 390; see Gold-
smith & Plunkett, A Biomechanical Analysis of the Causes of
Traumatic Brain Injury in Infants and Children, 25 Am. J. Forensic
Med. & Pathology 89 (2004). Blueford’s expert pathologist, Dr. Robert
Bux, testified that Dr. Craig’s autopsy was inadequate to establish
whether Matthew’s death was accidental or intentional. And Blue-
ford’s expert pediatrician, Dr. John Galaznik, testified that the State’s
theory—that Blueford slammed Matthew into a mattress on the floor—
was “not a likely cause” of the boy’s injuries when assessed in view of
current medical literature. Record 766. Even the trial judge observed
that the State’s proof was “circumstantial at best,” and that this was
“probably . . . a lesser included offense case.” Id., at 610.
                 Cite as: 566 U. S. ____ (2012)            5

                   SOTOMAYOR, J., dissenting

that conclusion. In Green, the jury convicted the defend-
ant on the lesser included offense of second-degree murder
without returning a verdict on the charged offense of first-
degree murder. This Court concluded that this result was
an “implicit acquittal” on the greater offense of first-
degree murder, barring retrial. 355 U. S., at 190. The
defendant “was forced to run the gantlet once on that
charge and the jury refused to convict him. When given
the choice between finding him guilty of either first or
second degree murder it chose the latter.” Ibid.; see also
Price, 398 U. S., at 329 (“[T]his Court has consistently
refused to rule that jeopardy for an offense continues after
an acquittal, whether that acquittal is express or implied
by a conviction on a lesser included offense when the
jury was given a full opportunity to return a verdict on
the greater charge” (footnote omitted)). Notably, Green
acknowledged that its finding of an “implicit acquittal”
was an “assumption,” because the jury had made no ex-
press statement with respect to the greater offense. 355
U. S., at 190–191.
  Blueford’s position is even stronger because his jury was
not silent on the murder counts, but announced that it
was “unanimous against” conviction. And the trial judge
specifically instructed the jury to consider manslaughter
only after acquitting Blueford of the murder counts.
Courts in several acquittal-first jurisdictions have held
that a jury’s deadlock on a lesser included offense justifies
the assumption that the jury acquitted on any greater
offenses. See State v. Tate, 256 Conn. 262, 283–285, 773
A. 2d. 308, 323–324 (2001); Stone v. Superior Ct. of San
Diego Cty., 31 Cal. 3d 503, 511–512, n. 5, 646 P. 2d 809,
815, n. 5 (1982). That assumption is not even necessary
here because the jury unmistakably announced acquittal.
                            B
  The majority holds that the forewoman’s announcement
6                     BLUEFORD v. ARKANSAS

                       SOTOMAYOR, J., dissenting

was not an acquittal because it “was not a final resolution
of anything.” Ante, at 6. In the majority’s view, the jury
might have revisited its decisions on the murder counts
during the 31 minutes of deliberations that followed the
forewoman’s announcement. We cannot know whether
the jury did so, the majority reasons, because the jury was
discharged without confirming that it remained “unani-
mous against” convicting Blueford of capital and first-
degree murder. Ante, at 6–8.3
   Putting to one side the lack of record evidence to support
this speculation—by far the more plausible inference is
that the jurors spent those 31 minutes attempting to
resolve their deadlock on manslaughter—I do not agree
that the jury was free to reconsider its decisions when
its deliberations resumed. “A verdict of acquittal on the
issue of guilt or innocence is, of course, absolutely final.”
Bullington v. Missouri, 451 U. S. 430, 445 (1981). The
jury heard instructions and argument that it was required
unanimously to acquit on capital and first-degree murder
before it could reach manslaughter. And as the forewom-
an’s colloquy makes plain, the jury followed those instruc-
tions scrupulously. There is no reason to believe that the
jury’s vote was anything other than a verdict in sub-
stance—that is, a “final collective decision . . . reached
——————
   3 This Court granted certiorari to decide “[w]hether, if a jury dead-

locks on a lesser-included offense, the Double Jeopardy Clause bars
reprosecution of a greater offense after a jury announces that it has
voted against guilt on the greater offense.” Pet. for Cert. i. The major-
ity resolves the question presented by determining that the forewoman’s
announcements were not final, such that Blueford’s jury did not neces-
sarily deadlock on the lesser included offense of manslaughter. See
ante, at 8–9, n. 2. In light of that determination, I do not read today’s
opinion to express any view with respect to the requirements of the
Double Jeopardy Clause where a jury does deadlock on a lesser in-
cluded offense. Cf., e.g., State v. Tate, 256 Conn. 262, 284–285, 773
A. 2d 308, 324–325 (2001); Whiteaker v. State, 808 P. 2d 270, 274
(Alaska App. 1991).
                  Cite as: 566 U. S. ____ (2012)             7

                    SOTOMAYOR, J., dissenting

after full deliberation, consideration, and compromise
among the individual jurors.” Harrison v. Gillespie, 640
F. 3d 888, 906 (CA9 2011) (en banc). And when that deci-
sion was announced in open court, it became entitled to
full double jeopardy protection. See, e.g., Commonwealth
v. Roth, 437 Mass. 777, 796, 776 N. E. 2d 437, 450–451
(2002) (declining to give effect to “ ‘ “the verdict received
from the lips of the foreman in open court” ’ ” would “ele-
vate form over substance”); Stone, 31 Cal. 3d, at 511, 646
P. 2d, at 814–815 (“[I]n determining what verdict, if any, a
jury intended to return, the oral declaration of the jurors
endorsing the result is the true return of the verdict”
(internal quotation marks omitted)); see also, e.g., Dixon v.
State, 29 Ark. 165, 171 (1874) (technical defect in verdict
“is of no consequence whatever, for the verdict need not be
in writing, but may be announced by the foreman of the
jury orally”); State v. Mills, 19 Ark. 476 (1858) (“The ver-
dict was of no validity until delivered, by the jury, in
Court”).
   The majority’s example of a jury that takes a prelimi-
nary vote on greater offenses, advances to the considera-
tion of a lesser, and then returns to a greater, is inapposite.
See ante, at 7. In the majority’s example, the jury has
not announced its vote in open court. Moreover, the
instructions in this case did not contemplate that the
jury’s deliberations could take the course that the majority
imagines. Arkansas’ model instruction requires acquittal
as a prerequisite to consideration of a lesser offense, and
the Double Jeopardy Clause entitles an acquittal to final-
ity. Indeed, the purpose of an acquittal-first instruction is
to ensure careful and conclusive deliberation on a greater
offense. See United States v. Tsanas, 572 F. 2d 340, 346
(CA2 1978) (Friendly, J.) (acquittal-first instruction avoids
“the danger that the jury will not adequately discharge its
duties with respect to the greater offense, and instead will
move too quickly to the lesser”). True, Arkansas’ instruc-
8                 BLUEFORD v. ARKANSAS

                   SOTOMAYOR, J., dissenting

tion does not expressly forbid reconsideration, but it does
not expressly permit reconsideration either. In any event,
nothing indicates that the jury’s announced decisions were
tentative, compromises, or mere steps en route to a final
verdict, and the Double Jeopardy Clause demands that
ambiguity be resolved in favor of the defendant. See
Downum v. United States, 372 U. S. 734, 738 (1963).
   The fact that the jury was not given the express option
of acquitting on individual offenses is irrelevant. See ante,
at 3, 9. Arkansas law ascribes no significance to the pres-
ence of such options on a verdict form. See Rowland v.
State, 263 Ark. 77, 85, 562 S. W. 2d 590, 594 (1978) (“The
jury may prepare and present its own form of verdict”).
The lack of a state procedural vehicle for the entry of a
judgment of acquittal does not prevent the recognition of
an acquittal for constitutional purposes. See Hudson v.
Louisiana, 450 U. S. 40, 41, n. 1 (1981).
   Finally, the majority’s distinction of Green and Price is
unavailing. The majority observes that Green and Price,
unlike this case, involved final decisions. Ante, at 8. As I
have explained, I view the forewoman’s announcements of
acquittal in this case as similarly final. In any event,
Green clarified that the defendant’s “claim of former jeop-
ardy” was “not based on his previous conviction for second
degree murder but instead on the original jury’s refusal to
convict him of first degree murder.” 355 U. S., at 190,
n. 11; accord, id., at 194, n. 14. That is, the jury’s silence
on the greater offense spoke with sufficient clarity to
justify the assumption of acquittal and to invoke the Dou-
ble Jeopardy Clause. Id., at 191; see also Price, 398 U. S.,
at 329. In light of the forewoman’s announcement, this is
an a fortiori case.
   In short, the Double Jeopardy Clause demands an in-
quiry into the substance of the jury’s actions. Blueford’s
jury had the option to convict him of capital and first-
degree murder, but expressly declined to do so. That
                 Cite as: 566 U. S. ____ (2012)            9

                   SOTOMAYOR, J., dissenting

ought to be the end of the matter.
                               II

                               A

   Even if the majority were correct that the jury might
have reconsidered an acquitted count—a doubtful assump-
tion for the reasons just explained—that would not defeat
Blueford’s double jeopardy claim. It “has been long estab-
lished as an integral part of double jeopardy jurispru-
dence” that “a defendant could be put in jeopardy even in
a prosecution that did not culminate in a conviction or an
acquittal.” Crist v. Bretz, 437 U. S. 28, 34 (1978). This
rule evolved in response to the “abhorrent” practice under
the Stuart monarchs of terminating prosecutions, and
thereby evading the bar on retrials, when it appeared that
the Crown’s proof might be insufficient. Washington, 434
U. S., at 507; see, e.g., Ireland’s Case, 7 How. St. Tr. 79,
120 (1678). Accordingly, retrial is barred if a jury is dis-
charged before returning a verdict unless the defendant
consents or there is a “manifest necessity” for the dis-
charge. Perez, 9 Wheat., at 580; see also King v. Perkins,
90 Eng. Rep. 1122 (K. B. 1698).
   In Perez, this Court explained that “manifest necessity”
is a high bar: “[T]he power ought to be used with the
greatest caution, under urgent circumstances, and for very
plain and obvious causes.” 9 Wheat., at 580. Since Perez,
this Court has not relaxed the showing required. See, e.g.,
Washington, 434 U. S., at 506 (requiring a “ ‘high degree’ ”
of necessity); Downum, 372 U. S., at 736 (“imperious
necessity”); see also, e.g., United States v. Coolidge, 25
F. Cas. 622, 623 (No. 14,858) (CC Mass. 1815) (Story, J.)
(“extraordinary and striking circumstances”). Before de-
claring a mistrial, therefore, a trial judge must weigh
heavily a “defendant’s valued right to have his trial com-
pleted by a particular tribunal.” Wade v. Hunter, 336
U. S. 684, 689 (1949). And in light of the historical abuses
10                BLUEFORD v. ARKANSAS

                   SOTOMAYOR, J., dissenting

against which the Double Jeopardy Clause guards, a trial
judge must tread with special care where a mistrial would
“help the prosecution, at a trial in which its case is going
badly, by affording it another, more favorable opportunity
to convict the accused.” Gori v. United States, 367 U. S.
364, 369 (1961); see Green, 355 U. S., at 188.
   A jury’s genuine inability to reach a verdict constitutes
manifest necessity. But in an acquittal-first jurisdiction, a
jury that advances to the consideration of a lesser included
offense has not demonstrated an inability to decide a de-
fendant’s guilt or innocence on a greater—it has acquit-
ted on the greater. Under Green, that is unquestionably
true if the jury convicts on the lesser. See id., at 189. It
would be anomalous if the Double Jeopardy Clause offered
less protection to a defendant whose jury has deadlocked
on the lesser and thus convicted of nothing at all. See
Stone, 31 Cal. 3d, at 511–512, n. 5, 646 P. 2d, at 815, n. 5.
   I would therefore hold that the Double Jeopardy Clause
requires a trial judge, in an acquittal-first jurisdiction, to
honor a defendant’s request for a partial verdict before
declaring a mistrial on the ground of jury deadlock.
Courts in acquittal-first jurisdictions have so held. See,
e.g., Tate, 256 Conn., at 285–287, 773 A. 2d, at 324–325;
Whiteaker v. State, 808 P. 2d 270, 274 (Alaska App. 1991);
Stone, 31 Cal. 3d, at 519, 646 P. 2d, at 820; State v.
Pugliese, 120 N. H. 728, 730, 422 A. 2d 1319, 1321 (1980)
(per curiam); State v. Castrillo, 90 N. M. 608, 611, 566
P. 2d 1146, 1149 (1977); see also N. Y. Crim. Proc. Law
Ann. §310.70 (West 2002). Requiring a partial verdict in
an acquittal-first jurisdiction ensures that the jurisdiction
takes the bitter with the sweet. In general, an acquittal-
first instruction increases the likelihood of conviction on a
greater offense. See People v. Boettcher, 69 N. Y. 2d 174,
182, 505 N. E. 2d 594, 597 (1987). True, such an instruc-
tion may also result in deadlock on a greater, preventing a
State “from obtaining a conviction on the lesser charge
                    Cite as: 566 U. S. ____ (2012)                  11

                      SOTOMAYOR, J., dissenting

that would otherwise have been forthcoming and thus
require the expense of a retrial.” Tsanas, 572 F. 2d, at
346. But a State willing to incur that expense loses noth-
ing by overcharging in an acquittal-first regime. At worst,
the State enjoys a second opportunity to convict, “with the
possibility that the earlier ‘trial run’ will strengthen the
prosecution’s case.” Crist, 437 U. S., at 52 (Powell, J.,
dissenting). If a State wants the benefits of requiring a
jury to acquit before compromising, it should not be per-
mitted to deprive a defendant of the corresponding bene-
fits of having been acquitted. The Double Jeopardy Clause
expressly prohibits that outcome.
   The majority observes that we “have never required a
trial court, before declaring a mistrial because of a hung
jury, to consider any particular means of breaking the
impasse—let alone to consider giving the jury new options
for a verdict.” Ante, at 10 (citing Renico v. Lett, 559 U. S.
___, ___ (2010) (slip op., at 8)). That hands-off approach
dilutes Perez beyond recognition. This Court has never
excused a trial judge from exercising “scrupulous” care
before discharging a jury. Jorn, 400 U. S., at 485 (plural-
ity opinion). Rather, we have insisted that a trial judge
may not act “irrationally,” “irresponsibly,” or “precipi-
tately.” Washington, 434 U. S., at 514–515. Nor have we
retreated from the rule that “reviewing courts have an
obligation to ensure themselves that . . . the trial judge
exercised ‘sound discretion’ in declaring a mistrial.” Id., at
514 (quoting Perez, 9 Wheat., at 580).4
——————
  4 The majority’s reliance on Renico, a habeas corpus case decided
under the deferential standard of review prescribed by the Antiterror-
ism and Effective Death Penalty Act of 1996 (AEDPA), is perplexing.
As Renico made clear, the question there was “not whether the trial
judge should have declared a mistrial. It is not even whether it was an
abuse of discretion for her to have done so—the applicable standard on
direct review. The question under AEDPA is instead whether the
determination of the Michigan Supreme Court that there was no abuse
12                     BLUEFORD v. ARKANSAS

                        SOTOMAYOR, J., dissenting

                              B
   Even if the Double Jeopardy Clause did not compel that
broader rule, the facts of this case confirm that there was
no necessity, let alone manifest necessity, for a mistrial.
There was no reason for the judge not to have asked the
jury, prior to discharge, whether it remained “unanimous
against” conviction on capital and first-degree murder.
There would have been no intrusion on the jury’s delibera-
tive process. The judge was not required to issue new
instructions or verdict forms, allow new arguments, direct
further deliberations, or take any other action that might
have threatened to coerce the jury. Merely repeating his
earlier question would have sufficed. Because the judge
failed to take even this modest step—or indeed, to explore
any alternatives to a mistrial, or even to make an on-the-
record finding of manifest necessity—I conclude that there
was an abuse of discretion. See, e.g., id., at 486; see also
Washington, 434 U. S., at 525 (Marshall, J., dissenting)
(manifest necessity requires showing “that there were no
meaningful and practical alternatives to a mistrial, or
that the trial court scrupulously considered available alter-
natives and found all wanting but a termination of the
proceedings”).
   Indeed, the only reason I can divine for the judge’s
failure to take this modest step is his misperception of
Arkansas law with respect to the transitional instruction.
After the colloquy with the forewoman, the judge com-
mented at sidebar that the jurors “haven’t even taken a
vote on [negligent homicide]. . . . I don’t think they’ve
completed their deliberation. . . . I mean, under any rea-
——————
of discretion was ‘an unreasonable application of . . . clearly established
Federal law.’ ” 559 U. S., at ___ (slip op., at 5) (quoting 28 U. S. C.
§2254(d)(1)); accord, 559 U. S., at ___, n. 3 (slip op., at 11, n. 3). Renico
thus has little to say about a trial judge’s responsibilities, or this
Court’s, on direct review. Cf. Cullen v. Pinholster, 563 U. S. ___, ___
(2011) (slip op., at 30–31).
                  Cite as: 566 U. S. ____ (2012)           13

                   SOTOMAYOR, J., dissenting

sonable circumstances, they would at least take a vote
on negligent homicide.” App. 65–66. And after the jury
retired for the last half-hour of deliberations, the judge
said, “I don’t think they have an understanding of really
that they don’t have to get past every charge unanimously
before they can move to the next charge.” Id., at 69. That
misstated Arkansas law as well as the judge’s own in-
structions. The jury was required to reach a unanimous
decision on a greater offense before considering a lesser.
See supra, at 2–3. In discharging the jury, the judge said,
“Madam Foreman, there seems to be a lot of confusion on
the part . . . of the jury about some of the instructions.
And because of the confusion and because of the timeliness
and the amount of hours that has gone by without being
able to reach a verdict, the Court is going to declare a
mistrial.” App. 69–70.
   If, as these comments suggest, the judge wrongly be-
lieved that the jury was not required to reach unanimity
on a greater offense before considering a lesser, then he
accorded insufficient finality and weight to the forewom-
an’s earlier announcement of acquittal on capital and first-
degree murder. That mistake of law negates the deference
due the judge’s decision to declare a mistrial. The judge
explained that the jury was being discharged in part based
on its “confusion” with respect to the instructions, when in
fact, the confusion was the judge’s. Ibid.; see, e.g., Wash-
ington, 434 U. S., at 510, n. 28 (“If the record reveals that
the trial judge has failed to exercise the ‘sound discretion’
entrusted to him, the reason for . . . deference by an appel-
late court disappears”); Illinois v. Somerville, 410 U. S.
458, 469 (1973) (critiquing “erratic” mistrial inquiry); Gori,
367 U. S., at 371, n. 3 (Douglas, J., dissenting) (noting that
“[i]n state cases, a second prosecution has been barred
where the jury was discharged through the trial judge’s
misconstruction of the law,” and collecting cases). And a
trial court “by definition abuses its discretion when it
14                BLUEFORD v. ARKANSAS

                  SOTOMAYOR, J., dissenting

makes an error of law.” Koon v. United States, 518 U. S.
81, 100 (1996).
                           * *    *
    At its core, the Double Jeopardy Clause reflects the
wisdom of the founding generation, familiar to “ ‘every
person acquainted with the history of governments,’ ” that
“ ‘state trials have been employed as a formidable engine
in the hands of a dominant administration. . . . To prevent
this mischief the ancient common law . . . provided that
one acquittal or conviction should satisfy the law.’ ” Ex
parte Lange, 18 Wall. 163, 171 (1874) (quoting Common-
wealth v. Olds, 15 Ky. 137, 139 (1824)). The Double Jeop-
ardy Clause was enacted “ ‘[t]o perpetuate this wise rule,
so favorable and necessary to the liberty of the citizen
in a government like ours.’ ” 18 Wall., at 171. This case
demonstrates that the threat to individual freedom from
reprosecutions that favor States and unfairly rescue them
from weak cases has not waned with time. Only this
Court’s vigilance has.
    I respectfully dissent.